United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESEE VALLEY AUTHORITY, BROWNS
FERRY NUCLEAR POWER PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2189
Issued: May 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs nonmerit decision dated November 7, 2007 that denied her request for
reconsideration. Because more than one year has elapsed between the most recent merit decision
of June 22, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly utilized the proper standard of review when it
denied appellant’s request for reconsideration on the grounds that it was not timely filed and
failed to establish clear evidence of error.
FACTUAL HISTORY
On December 22, 2005 appellant, a 53-year-old laborer filed an occupational disease
claim (Form CA-2) for hearing loss. She reported having to ask people to repeat words during

conversations and speaking in loud tones. Appellant became aware of her hearing loss and its
connection to her employment on November 20, 2005. In support of her claim, she submitted
medical evidence consisting of the results from an audiogram performed October 20, 2005.
On March 29, 2006 the Office referred appellant to Dr. Benjamin Light, Board-certified
otolaryngologist, for a second opinion evaluation. By report dated May 24, 2006, Dr. Light
asserted that appellant had normal hearing. He further opined that if appellant had sustained any
measurable hearing loss, it was not likely to be consistent with a work-related injury.
By decision dated June 22, 2006, the Office denied appellant’s hearing loss claim
because the evidence submitted was insufficient to establish that she sustained an injury as
defined by the Federal Employees’ Compensation Act.
By letter dated October 18, 2006, appellant requested reconsideration.
In support of her request, appellant submitted two medical reports dated September 20
and 25, 2006, from Dr. Jason P. Lockette, a Board-certified otolaryngist, diagnosing appellant
with sensorineural hearing loss. Dr. Lockette’s medical history reported that appellant’s hearing
problem first began as chronic and was best described as both ears affected. Moreover, in a
September 16, 2006 medical report he reported that appellant’s hearing loss is consistent with
presbycusis and/or noise-induced hearing loss.
Appellant also submitted a September 25, 2006 audiogram performed by H. Gregory
Adams, an audiologist, who noted that the test results did not indicate a large hearing loss.
By decision dated November 7, 2007, the Office denied appellant’s request for
reconsideration of the June 22, 2006 decision, finding the request untimely and that she had not
established clear evidence of error by the Office.
LEGAL PRECEDENT
The Act provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee shall exercise this right through a request to it. The request, along with the supporting
statements and evidence, is called the application for reconsideration.1
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.2
1

20 C.F.R. § 10.605 (1999).

2

Id. at § 10.606.

2

An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.3 A timely request for reconsideration may be granted if it
determines that the employee has presented evidence or argument that meets at least one of these
three standards. If reconsideration is granted, the case is reopened and the case is reviewed on its
merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.4
The Office will consider an untimely application only if the application demonstrates
clear evidence of error on the part of the Office in its most recent merit decision. The application
must establish, on its face, that such decision was erroneous.5
ANALYSIS
Appellant’s October 18, 2006 request for reconsideration was timely. She made this
request on October 18, 2006, only 17 weeks after the Office’s June 22, 2006 decision to deny
compensation for her hearing loss claim. It, therefore, should have determined whether appellant
presented evidence or argument that meets at least one of the three standards noted above. The
Office instead applied the standard reserved for untimely requests, namely, whether appellant’s
application presented clear evidence of error in the Office’s June 22, 2006 decision. This is a
higher standard of review not warranted by the circumstances of the case.
The Board will, therefore, set aside the Office’s November 17, 2007 decision denying
reconsideration and will remand the case to it for application of the proper standard of review
and for an appropriate final decision on appellant’s October 18, 2006 request for reconsideration.
CONCLUSION
The Board finds that the Office applied the wrong standard of review in denying
appellant’s October 18, 2006 request for reconsideration.

3

Id. at § 10.607(a).

4

Id. at § 10.608.

5

Id. at § 10.607.

3

ORDER
IT IS HEREBY ORDERED THAT November 7, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: May 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

